Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 22, 1972, convicting him of robbery in the first degree (two counts) and possession of weapons and dangerous *736instruments and appliances, as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. The trial court combined defendant’s Wade and suppression hearings with the main trial. Even if this be deemed error (cf. People v. Gand, 27 N Y 2d 418, 430; GPL 710.40, subd. 3), defendant’s guilt was clear and we find no prejudice to any of his substantial rights, particularly since he refused the trial court’s offer to let him testify in the absence of the jury and without 'being cross-examined as to the circumstances of the robbery counts as charged. Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Christ, JJ., concur.